Case: 20-1167   Document: 75     Page: 1   Filed: 04/21/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

         MOJAVE DESERT HOLDINGS, LLC,
                   Appellant

                            v.

                     CROCS, INC.,
                        Appellee
                 ______________________

                       2020-1167
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 95/002,100.
                   ______________________

            ORDER ISSUED: February 11, 2021
            ORDER MODIFIED: April 21, 2021
                ______________________

                     ON MOTION
                 ______________________

     MATT BERKOWITZ, Shearman & Sterling LLP, Menlo
 Park, CA, argued for appellant. Also represented by YUE
 WANG; PATRICK ROBERT COLSHER, MARK A. HANNEMANN,
 THOMAS R. MAKIN, New York, NY; LAURA KIERAN
 KIECKHEFER, San Francisco, CA.

     MICHAEL BERTA, Arnold & Porter Kaye Scholer LLP,
 San Francisco, CA, argued for appellee. Also represented
 by SEAN MICHAEL CALLAGY; MARK CHRISTOPHER FLEMING,
Case: 20-1167     Document: 75     Page: 2   Filed: 04/21/2021




 2                MOJAVE DESERT HOLDINGS, LLC   v. CROCS, INC.



 Wilmer Cutler Pickering Hale and Dorr LLP, Boston, MA;
 BENJAMIN S. FERNANDEZ, Denver, CO.
                 ______________________

     Before NEWMAN, DYK, and O’MALLEY, Circuit Judges.
       Opinion for the court filed by Circuit Judge DYK.
     Dissenting opinion filed by Circuit Judge O’MALLEY.
 DYK, Circuit Judge.
                         ORDER
     U.S.A. Dawgs, Inc. appeals from a United States Pa-
 tent and Trademark Office (USPTO) decision finding
 Crocs, Inc.’s design patent (No. D517,789) patentable.
 U.S.A. Dawgs and Mojave Desert Holdings, LLC move to
 substitute Mojave as U.S.A. Dawgs’s successor-in-interest.
 For the reasons stated below, we grant U.S.A. Dawgs and
 Mojave’s motion to substitute.
                        BACKGROUND
      Crocs, Inc. is the owner of U.S. Design Patent No.
 D517,789 (“the ’789 patent”), titled “Footwear,” which in-
 cludes a single claim for the “ornamental design for foot-
 wear” and seven figures illustrating the claim. The ’789
 patent issued on March 28, 2006, and has expired. Accord-
 ing to Crocs, the ’789 patent “discloses what has become
 [its] iconic foam-molded clog design.” J.A. 1698.
      On August 6, 2012, Crocs sued U.S.A. Dawgs, Inc. for
 infringement of the ’789 patent in the United States Dis-
 trict Court for the District of Colorado based on U.S.A.
 Dawgs’s manufacture and sale of its own form of foam-
 molded clog footwear. Shortly after Crocs filed, on August
 24, 2012, U.S.A. Dawgs filed a third-party request for inter
 partes reexamination of the ’789 patent at the USPTO
Case: 20-1167      Document: 75      Page: 3      Filed: 04/21/2021




 MOJAVE DESERT HOLDINGS, LLC     v. CROCS, INC.                 3



 under 35 U.S.C. § 311. 1 The USPTO ordered the reexami-
 nation on November 19, 2012. The district court stayed the
 proceedings in light of the inter partes reexamination. The
 examiner rejected the claim as anticipated under 35 U.S.C.
 § 102(b). Crocs appealed to the Patent Trial and Appeal
 Board.
       While the appeal was pending before the Board, on
 January 31, 2018, U.S.A. Dawgs filed for Chapter 11 bank-
 ruptcy in the United States Bankruptcy Court for the Dis-
 trict of Nevada, where U.S.A. Dawgs is incorporated. In
 May, U.S.A. Dawgs moved for the bankruptcy court to ap-
 prove the sale of all of its assets “free and clear of all liens,
 claims, and encumbrances subject to 11 U.S.C. § 363(b) and
 (f).” 2
     On July 20, 2018, the bankruptcy court approved the
 sale of U.S.A. Dawgs’s assets to a recently formed entity,
 Dawgs Holdings, LLC pursuant to the terms and condi-
 tions of an Asset Purchase Agreement. The Asset Purchase
 Agreement assigned Dawgs Holdings
     [a]ll of [U.S.A. Dawgs’s] right, title and interest in,
     to and under all of the assets, properties and rights
     of every kind and nature, whether real, personal or
     mixed, tangible or intangible (including intellec-
     tual property and goodwill), of [U.S.A. Dawgs],
     wherever located and whether now existing or
     hereafter acquired, owned, leased, licensed or used
     or held for use in or relating to the operation of
     [U.S.A. Dawgs’s] business as of the Closing Date.



     1  All statutory provisions from Title 35 cited in this
 Order are to the statutes prior to the passage of the Leahy-
 Smith America Invents Act, 125 Stat. 284 (2011).
    2   Mot. at 6, In re U.S.A. Dawgs, No. 18-bk-10453
 (Bankr. D. Nev. May 25, 2018), ECF No. 314.
Case: 20-1167     Document: 75       Page: 4     Filed: 04/21/2021




 4                 MOJAVE DESERT HOLDINGS, LLC      v. CROCS, INC.



 J.A. 3217. In its order approving the sale, the bankruptcy
 court stated that
     [t]he transfer of Assets to the Prevailing Bidder un-
     der the Purchase Agreement will be as of the Clos-
     ing Date a legal, valid, and effective transfer of the
     Assets and vests or will vest the Prevailing Bidder
     with all right, title, and interest of Debtor’s estate
     to the Assets free and clear of all liens, claims . . . ,
     encumbrances, obligations, liabilities, contractual
     commitments, or interests of any kind or nature
     whatsoever accruing, arising, or relating thereto
     prior to such Closing Date, including but not lim-
     ited to, patent infringement claims . . . (collectively,
     the Claims”); provided, however, for the avoidance
     of doubt, the Sale [was] not free and clear of any
     Claims Crocs, Inc. . . . may hold for patent infringe-
     ment occurring post-Closing Date by any person in-
     cluding the Prevailing Bidder, or any defenses
     Crocs may have in respect of any litigation claims
     that are sold pursuant to the Sale, including any
     rights to setoff or recoupment against such claims
     to the extent validly existing under applicable law
     (together, the “Retained Rights”) and the Retained
     Rights are preserved in all respects.
 J.A. 3175 (footnote omitted). 3 The order thus made the
 transfer of the “litigation claims”—and only the “litigation



     3 Following the phrase “any rights to setoff or re-
 coupment,” the court included a footnote, which stated
 that,
     [f]or the avoidance of doubt, in no event shall the
     retention by Crocs, if any, of any such defenses, in-
     cluding any rights to setoff or recoupment as set
Case: 20-1167     Document: 75      Page: 5      Filed: 04/21/2021




 MOJAVE DESERT HOLDINGS, LLC    v. CROCS, INC.                 5



 claims”—subject to potential liability for past infringe-
 ment.
     U.S.A. Dawgs moved to distribute the net proceeds
 from the sale of its assets and to dismiss its Chapter 11
 bankruptcy case. 4 On August 21, 2018, the bankruptcy
 court granted U.S.A. Dawgs’s motion, authorizing the dis-
 tribution of the net sale proceeds and dismissing U.S.A.
 Dawgs’s Chapter 11 bankruptcy case.
      Thereafter, in three closings, Dawgs Holdings assigned
 litigation claims, including all those against Crocs, “and
 the facts and circumstance giving rise to such [claims]” to
 Mojave, J.A. 3252, including, on August 15, 2018, explicitly
 the claims asserted by U.S.A. Dawgs in the District of Col-
 orado action and the inter partes reexamination. On Octo-
 ber 23, 2018, U.S.A. Dawgs dissolved but continued to exist



     forth above, result in any affirmative claim by
     Crocs against Buyer, and shall in no case entitle
     Crocs to any monetary judgment or recovery
     against the Buyer.
 J.A. 3175 n.2.
     4   “The general rule is that a distribution on pre-peti-
 tion debt in a Chapter 11 case should not take place except
 pursuant to a confirmed plan of reorganization, absent ex-
 traordinary circumstances.” Rosenberg Real Estate Equity
 Fund III v. Air Beds, Inc. (In re Air Beds, Inc.), 92 B.R. 419,
 422 (Bankr. 9th Cir. 1988). There is, however, an exception
 to the general rule, which permits a bankruptcy court to
 approve a “structured dismissal” in appropriate circum-
 stances, as U.S.A. Dawgs requested here. See Czyzewski v.
 Jevic Holding Corp., 137 S. Ct. 973, 978–82, 985 (2017)
 (discussing structured dismissals but expressing no views
 as to their legality in general); see also 11 U.S.C. §
 1112(b)(1).
Case: 20-1167     Document: 75      Page: 6     Filed: 04/21/2021




 6                 MOJAVE DESERT HOLDINGS, LLC     v. CROCS, INC.



 for limited purposes, including “prosecuting and defending
 suits, actions, proceedings and claims of any kind or char-
 acter by or against it” and “enabling it . . . to do every other
 act to wind up and liquidate its business and affairs.” Nev.
 Rev. Stat. § 78.585.
     Months later, on July 18, 2019, Mojave filed a petition
 with the Board titled, “Request to Change the Real-Party-
 in-Interest from Third-Party Requestor U.S.A. Dawgs, Inc.
 to Mojave Desert Holding, LLC in Inter Partes Reexamina-
 tion/Hearing.” J.A. 3100. The Board expunged and dis-
 missed Mojave’s request on August 9, 2019, on various
 grounds. First, the Board found that Mojave’s
     submissions [were] insufficient to establish Mojave
     as a real party[-]in[-]interest and/or Requester in
     the instant inter partes reexamination proceeding,
     because the initial transfer of assets from U.S.A.
     Dawgs, Inc. to U.S.A. Dawgs Holdings, LLC . . . ap-
     pears to be silent about any rights with regard to
     the instant inter partes reexamination proceeding.
 J.A. 176 (citing Agilent Techs., Inc. v. Waters Techs. Corp.,
 811 F.3d 1326, 1334 (Fed. Cir. 2016)).
     Second, based on its interpretation of the transfer of
 assets, the Board rejected Mojave’s filing because Mojave
 was “not a party to the instant inter partes reexamination
 proceeding” and did “not have standing to update the real
 party-in-interest in the proceeding pursuant to [37 C.F.R.]
 § 41.8(a).” J.A. 180. And third, the Board concluded that
 Mojave did not file its submission “within 20 days of any
 change [of the real party-in-interest] during the proceed-
 ing,” as required by 37 C.F.R. § 41.8(a), making it untimely.
 J.A. 180.
    The first and second grounds appear to be the same.
 Based on these grounds, the Board considered Mojave’s
Case: 20-1167     Document: 75       Page: 7     Filed: 04/21/2021




 MOJAVE DESERT HOLDINGS, LLC    v. CROCS, INC.                 7



 petition an “improper submission” under 37 C.F.R. § 1.905 5
 and expunged it from the record and dismissed it as well.
 J.A. 173–74, 181–82.
      On September 10, 2019, the Board issued its decision
 reversing the examiner’s rejection of the ’789 patent’s sole
 claim. U.S.A. Dawgs appealed to this court. In its Notice
 of Appeal, U.S.A. Dawgs stated that Mojave “intend[ed] to
 file a motion for substitution of parties” with the court “pur-
 suant to Federal Rule of Appellate Procedure 43(b).” No-
 tice of Appeal at 1 n.1, ECF No. 1. On December 13, 2019,
 U.S.A. Dawgs and Mojave filed the motion to substitute.




     5   37 C.F.R. § 1.905 states,
     Unless specifically provided for, no submission on
     behalf of any third parties other than third party
     requesters as defined in 35 U.S.C. [§] 100(e) will be
     considered unless such submissions are in accord-
     ance with § 1.915 [governing the content of re-
     quests for inter partes reexaminations] or entered
     in the patent file prior to the date of the order for
     reexamination pursuant to § 1.931 [governing the
     order for inter partes reexamination]. Submissions
     by third parties, other than third party requesters,
     filed after the date of the order for reexamination
     pursuant to § 1.931, must meet the requirements
     of § 1.501 [governing the citation of prior art and
     written statements in patent files] and will be
     treated in accordance with § 1.902 [governing the
     processing of prior art citations during inter partes
     reexamination proceedings]. Submissions which
     do not meet the requirements of § 1.501 will be re-
     turned.
Case: 20-1167       Document: 75     Page: 8    Filed: 04/21/2021




 8                  MOJAVE DESERT HOLDINGS, LLC     v. CROCS, INC.



     We now address U.S.A. Dawgs and Mojave’s motion to
 substitute.    We have jurisdiction under 28 U.S.C.
 § 1295(a)(4)(A).
                           DISCUSSION
     The motion to substitute is made pursuant to Rule
 43(b) of the Federal Rules of Appellate Procedure, which
 provides that, “[i]f a party needs to be substituted for any
 reason other than death, the procedure prescribed in Rule
 43(a) applies.” Fed. R. App. P. 43(b). 6
     Substitution [under Rule 43(b)] may . . . be neces-
     sary when a party is incapable of continuing the
     suit, such as . . . when a transfer of interest in the
     company or property involved in the suit has oc-
     curred[] or when the focus of the litigation has
     shifted, making another entity the real party in in-
     terest.
 21 James W. Moore et al., Moore’s Federal Practice – Civil
 § 343.12 (2020).


     6     Rule 43(a) provides in pertinent part:
     (a) Death of a Party.
          ...
           (2) Before Notice of Appeal Is Filed—Potential
         Appellant. If a party entitled to appeal dies be-
         fore filing a notice of appeal, the decedent's per-
         sonal representative—or, if there is no personal
         representative, the decedent’s attorney of rec-
         ord—may file a notice of appeal within the time
         prescribed by these rules. After the notice of ap-
         peal is filed, substitution must be in accordance
         with Rule 43(a)(1).
 Fed. R. App. P. 43(a)(2).
Case: 20-1167     Document: 75      Page: 9      Filed: 04/21/2021




 MOJAVE DESERT HOLDINGS, LLC    v. CROCS, INC.                 9



     Crocs asserts that U.S.A. Dawgs and Mojave’s motion
 to substitute should be denied for several reasons. We dis-
 agree.
                               I
     Crocs argues that the Board correctly determined that
 Mojave is not the successor-in-interest to U.S.A. Dawgs
 with respect to the inter partes reexamination because the
 bankruptcy sale did not transfer U.S.A. Dawgs’s interest
 as a requester to Dawgs Holdings and therefore the inter-
 est could not have been transferred to Mojave.
     U.S.A. Dawgs assigned all of its assets to Dawgs Hold-
 ings through the bankruptcy sale. This assignment was
 comprehensive and was described as
     [a]ll of [U.S.A. Dawgs’s] right, title and interest in,
     to and under all of the assets, properties and rights
     of every kind and nature, whether real, personal or
     mixed, tangible or intangible (including intellec-
     tual property and goodwill), of [U.S.A. Dawgs],
     wherever located and whether now existing or
     hereafter acquired, owned, leased, licensed or used
     or held for use in or relating to the operation of
     [U.S.A. Dawgs’s] business as of the Closing Date.
     Without limiting the generality of the foregoing,
     the Assets include, without limitation, all of the
     items described on Schedule B attached hereto and
     incorporated herein . . . .
 J.A. 3217.
     Crocs argues that this case is just like Agilent Technol-
 ogies, Inc. v. Waters Technologies Corp., 811 F.3d 1326
 (Fed. Cir. 2016). In that case, Agilent claimed to be the
 successor-in-interest to Aurora, a company that filed a re-
 quest for inter partes reexamination. Id. at 1332. Accord-
 ing to Agilent, it acquired “substantially all” of the assets
 of Aurora. Id. But Aurora continued as an operating entity
Case: 20-1167     Document: 75     Page: 10    Filed: 04/21/2021




 10                MOJAVE DESERT HOLDINGS, LLC   v. CROCS, INC.



 and continued to participate before the Board. Id. at
 1332–33. Noting that “‘substantially all’ does not mean
 ‘all,’” we held that it was unclear whether Agilent was Au-
 rora’s successor-in-interest because the court “d[id] not
 know precisely what was transferred” in the assignments.
 Id. at 1332.
      Here, all of U.S.A. Dawgs’s interests were included as
 property of its estate when it filed for bankruptcy. See 5
 Collier on Bankruptcy ¶ 541.07 (16th ed. 2020) (“The
 [Bankruptcy] Code provides that all interests of the debtor
 in rights of action be included as property of the estate un-
 der [11 U.S.C. §] 541(a)(1).”). In contrast to Agilent, the
 first sale from U.S.A. Dawgs to Dawgs Holdings clearly
 transferred all of U.S.A. Dawgs’s assets and claims and did
 so using broad language. U.S.A. Dawgs did not need to
 enumerate each of its assets individually to effectuate the
 broad transfer. U.S.A. Dawgs dissolved and did not con-
 tinue to participate before the Board. Under the circum-
 stances, the transfer of all assets on its face included the
 rights in the Board proceeding.
     In the second assignment, Dawgs Holdings assigned
 Mojave litigation claims, including all claims against
 Crocs, and, for clarity, specifically enumerated its interest
 as the requester in the inter partes reexamination. The
 reassignment provided
      [t]hat for good and valuable consideration, . . .
      [Dawgs Holdings], by these presents does hereby
      sell, grant, and convey unto [Mojave] . . . all of
      [Dawgs Holdings’s] right, title and interest in and
      to all of the Acquired Assets . . . , which, for the
      avoidance of doubt, is intended to and does include
      all rights of [Dawgs Holdings] in any post-grant
      proceeding before the U.S. Patent and Trademark
      Office concerning any of the patents at issue . . . ,
Case: 20-1167     Document: 75       Page: 11     Filed: 04/21/2021




 MOJAVE DESERT HOLDINGS, LLC     v. CROCS, INC.                11



     including without limitation, inter partes reexami-
     nation control no. 95/002,100.
 J.A. 3267. 7 As these assignments make clear, Mojave is
 the successor-in-interest of U.S.A. Dawgs with respect to
 the Board proceeding.
                                II
     In two sentences in its appeal brief, Crocs argues that,
 even if Mojave is a successor-in-interest to U.S.A. Dawgs,
 Mojave did not seek substitution before the Board for
 nearly a year after it acquired U.S.A. Dawgs’s interest in
 the inter partes reexamination and that the Board properly
 denied substitution on this ground under 37 C.F.R.
 § 41.8(a). Crocs does not assert that it argued this before
 the Board.
     37 C.F.R. § 41.8(a) provides:
     In an appeal brief . . . or at the initiation of a con-
     tested case . . . , and within 20 days of any change
     during the proceeding, a party must identify:
         (1) Its real party-in-interest, and




     7    The assignment explained that
     [t]he ‘Acquired Assets’ being conveyed in this
     Agreement are the Claims . . . set forth . . . below
     (collectively, the ‘Acquired Claims’), and all other
     rights arising out of the Acquired Claims and the
     facts and circumstances giving rise to such Ac-
     quired Claims, including any and all products and
     proceeds of the foregoing and the right to bring
     claims and counterclaims and raise defenses . . . .
 J.A. 3252.
Case: 20-1167     Document: 75     Page: 12     Filed: 04/21/2021




 12                MOJAVE DESERT HOLDINGS, LLC    v. CROCS, INC.



          (2) Each judicial or administrative proceeding
          that could affect, or be affected by, the Board
          proceeding.
      We do not read 37 C.F.R. § 41.8(a) as permitting the
 Board to ignore a transfer of interest in an inter partes
 reexamination that has been assigned to a successor-in-in-
 terest. The purpose of the rule is to detect conflicts of in-
 terest and to enable enforcement of inter partes
 reexamination estoppel provisions. 8 The rule is not di-
 rectly related to substitution. Notably, in the federal dis-
 trict courts, there is no time limit attached to a party
 moving for substitution on the basis of a transfer in inter-
 est. See Fed. R. Civ. P. 25(c) (“If an interest is transferred,
 the action may be continued by or against the original
 party unless the court, on motion, orders the transferee to
 be substituted in the action or joined with the original
 party.”). As Wright and Miller observe, “[s]ince Rule 25(c)
 is wholly permissive there is no time limit on moving to
 substitute under its provisions.” 7C Charles Alan Wright,
 Arthur R. Miller, et al., Federal Practice and Procedure
 § 1958 (3d ed. 2020). In line with this view, the Board has



      8   MPEP § 1205.02 (9th ed. Rev. 10 2020) (“The iden-
 tification of the real party in interest allows members of the
 Board to comply with ethics regulations associated with
 working in matters in which the member has a financial
 interest to avoid any potential conflict of interest.”); MPEP
 § 2612 (8th ed. Rev. 7 2008) (noting that “it is the real party
 in interest that is subject to the estoppel provisions”); id.
 § 2686.04 (explaining the USPTO’s procedures to enforce
 the inter partes reexamination estoppel provisions); see
 also 145 Cong. Rec. 26, 984 (1999) (statement of Sen.
 Hatch) (noting that the inter partes reexamination statute
 includes provisions intended to “prevent abusive reexami-
 nation requests, including broad estoppel provisions”).
Case: 20-1167    Document: 75      Page: 13     Filed: 04/21/2021




 MOJAVE DESERT HOLDINGS, LLC   v. CROCS, INC.               13



 permitted parties to continue appeals after a change in the
 real party-in-interest despite the parties not filing the no-
 tices as required by 37 C.F.R. § 41.8. 9
     If the Board were permitted to preclude substitution on
 the basis of a transfer in interest because of a late filing,
 this would defeat the important interest in having the
 proper party before the Board. The Board erred by not sub-
 stituting Mojave as the third-party requester while the in-
 ter partes reexamination was pending before the Board. 10



     9    See, e.g., Ex parte Young, No. 2014-2951, 2016 Pat.
 App. LEXIS 2112, at *1 n.1 (P.T.A.B. May 17, 2016) (per-
 mitting a party to continue with an appeal of an ex parte
 patent application under 37 C.F.R. § 41.8 despite not filing
 a notice of a change to the real party-in-interest within
 twenty days of a merger with another company but “re-
 mind[ing]” the party of its ongoing duty to do so); Ex parte
 Bandholz, No. 2014-2942, 2016 Pat. App. LEXIS 5083, at
 *1 n.1 (P.T.A.B. May 10, 2016) (permitting the same after
 assignment of the patent application to a new corporation).
     10   We note that, in district court proceedings, a trans-
 fer of interest that occurs after the initiation of a lawsuit
 may cause the court to lose jurisdiction unless the jurisdic-
 tional defect caused by the transfer of the original party’s
 interest is cured prior to the entry of final judgment.
 Schreiber Foods, Inc. v. Beatrice Cheese, Inc., 402 F.3d
 1198, 1203–04 & 1204 n.6 (Fed. Cir. 2005) (noting but not
 deciding the issue).
     Here, the transfer of U.S.A. Dawgs’s assets took place
 while the inter partes reexamination was pending before
 the Board at the USPTO, and substitution did not occur
 before the Board’s final decision. Unlike cases before a fed-
 eral court, however, Article III standing is not necessary at
 the USPTO. Consumer Watchdog v. Wis. Alumni Rsch.
Case: 20-1167     Document: 75      Page: 14   Filed: 04/21/2021




 14                MOJAVE DESERT HOLDINGS, LLC   v. CROCS, INC.



                              III
     Crocs additionally argues that the interest of a re-
 quester cannot be assigned under the statute governing ap-
 peals from inter partes reexamination.
     The right of a third-party requester to appeal to this
 court comes from 35 U.S.C. § 141, which states:
      A patent owner, or a third-party requester in an in-
      ter partes reexamination proceeding, who is in any
      reexamination proceeding dissatisfied with the fi-
      nal decision in an appeal to the Board . . . under
      section 134 may appeal the decision only to the
      United States Court of Appeals for the Federal Cir-
      cuit.
 We have previously concluded that the statutory structure
 prohibits “mere privies” from appealing a reexamination
 because, under the statutory structure, “mere privies lack
 a cause of action.” Agilent, 811 F.3d at 1331. And we also
 observed that, “[w]hile the language of the statute does not
 explicitly forbid a change in the identity of the third-party
 requester over the course of the proceeding or on appeal,
 . . . it similarly does not appear to address whether and un-
 der what circumstances a change in the identity of the
 third-party requester can occur.” Id. at 1332. We reserved
 the question whether the statute permitted substitution.
 Id. at 1332, 1334.
     The Supreme Court’s decision in Sprint Communica-
 tions Co. v. APCC Services, Inc., 554 U.S. 269 (2008),



 Found., 753 F.3d 1258, 1261 (Fed. Cir. 2014). As a result,
 the transfer of interest occurring before the Board had no
 effect on the Board’s authority to decide the case. Crocs
 makes no argument that the timing of the transfer pre-
 vented the Board from deciding the case.
Case: 20-1167    Document: 75      Page: 15     Filed: 04/21/2021




 MOJAVE DESERT HOLDINGS, LLC   v. CROCS, INC.               15



 recognizes that, at common law, choses in action were gen-
 erally assignable and appears to hold that this general rule
 is applicable to federal causes of action. As the Court ex-
 plained, “history and precedents . . . make clear that courts
 have long found ways to allow assignees to bring suit.” Id.
 at 285 (holding that a federal cause of action that permitted
 payphone operators to seek compensation from long-dis-
 tance carriers for certain calls was assignable); Spiller v.
 Atchison, T. & S.F. Ry. Co., 253 U.S. 117, 133–36 (1920)
 (permitting assignment of federal causes of action for rep-
 aration orders made by the Interstate Commerce Commis-
 sion “in the absence of any expression of a legislative intent
 to the contrary”); see also John Wiley & Sons, Inc. v. DRK
 Photo, 882 F.3d 394, 416–17 (2d Cir. 2018) (Parker, J., dis-
 senting) (collecting cases). This rule applies even when the
 statute in question provides for suit by the transferor. See
 Spiller, 253 U.S. at 133–36.
      To be sure, there are exceptions. In Crown Die & Tool
 Co. v. Nye Tool & Machine Works, 261 U.S. 24 (1923), the
 Supreme Court held that the assignment of the right to sue
 for past patent infringement, by itself, does not give the as-
 signee the right to bring suit without joining the patent
 owner. Id. at 39–41; see also Lone Star Silicon Innovations
 LLC v. Nanya Tech. Corp., 925 F.3d 1225, 1233–34 (Fed.
 Cir. 2019) (recognizing that patentees cannot award a
 “hunting license” to third parties); Prima Tek II, L.L.C. v.
 A-Roo Co., 222 F.3d 1372, 1381 (Fed. Cir. 2000) (same).
 And the Second Circuit has held that the right to sue for
 copyright infringement cannot be assigned separately from
 the copyright owner’s exclusive rights. Wiley & Sons, 882
 F.3d at 410.
     Both lines of cases rely on the policy against separating
 the right to exclude from the right to sue for infringement.
 Here, it may well be that the right of the requester to ap-
 peal cannot be separated from the requester’s potential li-
 ability for past infringement. But that is not what
Case: 20-1167    Document: 75      Page: 16    Filed: 04/21/2021




 16               MOJAVE DESERT HOLDINGS, LLC    v. CROCS, INC.



 happened here. The bankruptcy sale eliminated all claims
 against U.S.A. Dawgs for past patent infringement and the
 other assets in the sale were transferred free and clear of
 past infringement claims except for “any defenses Crocs
 may have in respect of any litigation claims that are sold
 pursuant to the Sale, including any rights to setoff or re-
 coupment against such claims to the extent validly existing
 under applicable law (together, the ‘Retained Rights’) and
 the Retained Rights are preserved in all respect.” J.A. 3175
 (footnote omitted). In their opening brief, U.S.A. Dawgs
 and Mojave explain that “Dawgs Holdings, LLC agreed to
 sell Mojave all of its rights (as acquired from [U.S.A.]
 Dawgs) in and to all claims against Crocs and the ‘facts and
 circumstances giving rise to’ those claims.” Appellant’s Br.
 22. And the District of Colorado specifically found that
 “Mojave purchased all of [U.S.A.] Dawgs’s claims and ex-
 pressly agree[d] to ‘stand in Dawgs’[s] shoes’ and ‘tak[e] on
 liability’ as to Crocs’s claims.” Crocs, Inc. v. Effervescent,
 Inc., No. 06-cv-605, 2020 WL 4004045, at *2 (D. Colo. July
 14, 2020). Further, the ’789 patent has expired, precluding
 the potential for future infringement liability.
     Where, as here, the requester’s right has been trans-
 ferred together with any liability for past infringement,
 there is no reason that the requester’s right to challenge
 the Board’s decision cannot be effectively transferred. We
 are aware of no case that suggests that a federal claim is
 lost when it is transferred together with any and all exist-
 ing liability for past acts of infringement. To refuse to rec-
 ognize such a transfer would create a situation in which
 the assets acquired by the transferee remained potentially
 liable for infringement, but the transferee would have lost
 the right to challenge patent validity. Crocs points to noth-
 ing in the statutory structure or legislative history of the
 inter partes reexamination statute that suggests that the
 general rule regarding the assignment of causes of action
 should not apply to this situation, and we similarly are
Case: 20-1167    Document: 75       Page: 17     Filed: 04/21/2021




 MOJAVE DESERT HOLDINGS, LLC    v. CROCS, INC.               17



 aware of none. We hold that, under the statute, the re-
 quester’s right (including its right to appeal) may be trans-
 ferred at least when it occurs as part of the transfer of the
 requester’s past infringement liability.
      Vaillancourt v. Becton Dickinson & Co., 749 F.3d 1368
 (Fed. Cir. 2014), is not to the contrary. In Vaillancourt, the
 individual owner of a patent transferred his interest in the
 patent to a corporation while an inter partes reexamina-
 tion was pending before the Board. Id. at 1369. The Board
 affirmed the examiner’s rejection, and the individual filed
 a notice of appeal to this court. Id. We concluded that the
 individual could not bring the appeal because the new cor-
 poration was “indisputably the owner of the . . . patent, and
 held all right, title, and interest to the patent when [the
 individual] filed the notice of appeal with this court.” Id.
 at 1370. The court considered no issue of substitution be-
 cause substitution had not been requested either before the
 Board or on appeal. Vaillancourt is inapplicable.
                               IV
     Crocs argues that, even if Mojave is the successor-in-
 interest to U.S.A. Dawgs, Mojave lacks standing because it
 does not face a potential suit for infringement. Again, we
 disagree.
      Article III of the Constitution limits the judicial power
 to “Cases” and “Controversies.” U.S. Const. art. III, § 2,
 cl. 1. “Standing to sue is a doctrine rooted in the traditional
 understanding of a case or controversy.” Spokeo, Inc. v.
 Robins, 136 S. Ct. 1540, 1547 (2016). It is well established
 that “the irreducible constitutional minimum of standing
 contains three elements”: injury in fact, causation, and re-
 dressability. Lujan v. Defs. of Wildlife, 504 U.S. 555,
 560–61 (1992). “To establish Article III standing, an injury
 must be ‘concrete, particularized, and actual or imminent;
 fairly traceable to the challenged action; and redressable
Case: 20-1167    Document: 75     Page: 18   Filed: 04/21/2021




 18               MOJAVE DESERT HOLDINGS, LLC   v. CROCS, INC.



 by a favorable ruling.’” Clapper v. Amnesty Int’l USA, 568
 U.S. 398, 409 (2013) (citation omitted).
     “These constitutional requirements for standing apply
 on appeal” and “apply with equal force to appeals from ad-
 ministrative agencies, such as the [USPTO], to the federal
 courts.” Consumer Watchdog v. Wis. Alumni Rsch. Found.,
 753 F.3d 1258, 1261 (Fed. Cir. 2014) (citations omitted). To
 establish an Article III injury on appeal from an inter
 partes reexamination, we have previously held that it is
 sufficient for an appellant to show that it has engaged in
 “activity that would give rise to a possible infringement
 suit.” Id. at 1262.
      Mojave suffers an Article III injury connected with the
 false advertising counterclaims in the District of Colorado
 litigation that it acquired from U.S.A. Dawgs. Mojave ac-
 quired U.S.A. Dawgs’s false advertising counterclaims sub-
 ject to “any rights to setoff or recoupment” by Crocs. J.A.
 3175. Thus, Crocs’s infringement claim, if successful,
 would reduce Crocs’s liability on Mojave’s false advertising
 claim. 11
     Mojave also meets the other two requirements of stand-
 ing. Mojave’s injury is traceable to the challenged ’789 pa-
 tent, which has been asserted by Crocs in the District of
 Colorado litigation, and would be redressed by a favorable




      11  Crocs argues that it “readily agreed at oral argu-
 ment that Mojave ‘is not liable for infringement damages.’”
 Appellee’s Mot. for Recons. 3–4. But, following that state-
 ment at oral argument, Crocs would not stipulate that Mo-
 jave did not have any liability for infringement damages
 based on the offset.         Oral Arg. at 18:46–19:46,
 http://oralarguments.cafc.uscourts.gov/default.aspx?fl=20-
 1167_11032020.mp3.
Case: 20-1167    Document: 75      Page: 19      Filed: 04/21/2021




 MOJAVE DESERT HOLDINGS, LLC    v. CROCS, INC.               19



 ruling in this court that reversed the Board’s finding of pa-
 tentability of the ’789 patent.
                               V
     Crocs also argues that Mojave failed to file a notice of
 appeal from the Board’s decision. Mojave could not file a
 notice of appeal because it had not been added as a party
 by the Board to the inter partes reexamination proceeding.
 Under Nevada law, however, U.S.A. Dawgs retained the
 ability to file a protective notice of appeal 12 and did so on
 November 8, 2019. That was sufficient to confer jurisdic-
 tion on this court. Other courts have apparently reached
 similar conclusions. See, e.g., Barger v. City of Cartersville,
 348 F.3d 1289, 1291–93 (11th Cir. 2003) (determining that
 the notice of appeal filed by transferor was sufficient), over-
 ruled on other grounds by Slater v. U.S. Steel Corp., 871
 F.3d 1174 (11th Cir. 2017); ELCA Enters., Inc. v. Sisco
 Equipment Rental & Sales, Inc., 53 F.3d 186, 190–91 (8th
 Cir. 1995) (permitting party denied substitution before the
 district court to appeal despite transferring all interest in
 lawsuit).
                           *   *    *
     We therefore conclude that Mojave is the successor-in-
 interest to U.S.A. Dawgs, that it has standing to pursue
 this challenge to the ’789 patent, and that the Board erred




     12  Nevada law permits U.S.A. Dawgs to “continue[] as
 a body corporate for the purpose of prosecuting and defend-
 ing suits, actions, proceedings and claims of any kind or
 character by or against it and of enabling it gradually . . .
 to wind up and liquidate its business and affairs, but not
 for the purpose of continuing the business for which it was
 established.” Nev. Rev. Stat. § 78.585.
Case: 20-1167    Document: 75      Page: 20      Filed: 04/21/2021




 20                  MOJAVE DESERT HOLDINGS, LLC   v. CROCS, INC.



 in not substituting Mojave for U.S.A. Dawgs as the third-
 party requester during the inter partes reexamination.
     Under these circumstances, we think that no useful
 purpose would be served by remanding to the Board to add
 Mojave as the requester and that the appropriate course is
 to grant the motion to substitute on appeal pursuant to
 Rule 43(b) of the Federal Rules of Appellate Procedure. See
 Mullaney v. Anderson, 342 U.S. 415, 417 (1952); 13 see also
 Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826,
 833–34 (1989) (reaffirming Mullaney); Carlton v. Baww,
 Inc., 751 F.2d 781, 789 (5th Cir. 1985) (permitting amend-
 ment to a pleading at the appellate court because “it ap-
 pear[ed] plainly from [the] record that jurisdiction exists,”
 and as a result, “it best serve[d] the interests of justice to
 grant the motion for leave to amend [in the appellate
 court], without requiring a perfunctory remand for that
 purpose” (citations omitted)).
      Accordingly,
      IT IS ORDERED THAT:
      (1) The motion to substitute is granted.



      13 In Mullaney, while on review in the Supreme
 Court, the Court added plaintiffs to the litigation under
 Federal Rule of Civil Procedure 21 without requiring the
 new plaintiff to return to the district court because of the
 “special circumstances” before the Court, including that re-
 turning to the district court “would entail needless waste
 and runs counter to the effective judicial administration,”
 that changing the parties would not have “affected the
 course of the litigation” if it had occurred at some earlier
 point, and that amending the parties in this way would
 “rarely come into play” at such a late stage in litigation.
 342 U.S. at 417.
Case: 20-1167      Document: 75   Page: 21      Filed: 04/21/2021




 MOJAVE DESERT HOLDINGS, LLC   v. CROCS, INC.               21



     (2) The revised official caption is reflected above.


                                    FOR THE COURT

  April 21, 2021                    /s/ Peter R. Marksteiner
       Date                         Peter R. Marksteiner
                                    Clerk of Court
Case: 20-1167   Document: 75      Page: 22   Filed: 04/21/2021




    United States Court of Appeals
        for the Federal Circuit
                  ______________________

         MOJAVE DESERT HOLDINGS, LLC,
                   Appellant

                             v.

                      CROCS, INC.,
                         Appellee
                  ______________________

                        2020-1167
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 95/002,100.
                   ______________________

                      ON MOTION
                  ______________________

 O’MALLEY, Circuit Judge, dissenting.
     For the reasons given in the Appellee’s Motion for Re-
 consideration, I respectfully dissent from the Majority’s
 modified order.